Citation Nr: 1131805	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-34 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hidradenitis suppurativa. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel







INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The Veteran has had hidradenitis suppurativa since service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, his hidradenitis suppurativa was incurred during his period of active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

The Board need not, however, discuss the sufficiency of the letters sent to the Veteran during the current appeal-or VA's development of his claim in light of the fact that the Board is granting his claim in full.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's complete grant of the benefits sought on appeal.

Analysis

Hidradenitis is defined as an "inflammation of a sweat gland."  Dorland's Illustrated Medical Dictionary, 30th Edition, (2003), at page 852.  Hidradenitis suppurativa is defined as "a chronic suppurative and cicatricial disease of the apocrine gland-bearing areas . . . characterized by the development of one or more tender red abscesses that enlarge and eventually break through the skin, yielding purulent or seropurulent drainage."  Id. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b) (2010).  

Here, the Veteran's contends that he developed hidradenitis suppurativa while on active duty.  Specifically, the Veteran stated that he received treatment for this skin disorder at the Marine Barracks in Norfolk, Virginia.  See the November 2006 notice of disagreement.  He has also submitted a lay statement from his former spouse who recalled that he developed a skin condition in his groin "around April 1972" and that he received treatment at the Naval Base in Norfolk Virginia.  See the statement of P.P-W., received December 2007. 

After conducting a search in February 2010, the National Personnel Records Center was unable to locate any clinical records documenting treatment of the Veteran for a skin condition at the Norfolk Naval Base in 1972.  The Board also observes that the Veteran's service treatment records that are available do not describe any complaints of, treatment for, or a diagnosis of, a skin disability.  

Notwithstanding the absence of any documented in-service treatment for a skin disorder, the Veteran and his ex-wife are competent to identify the existence of a skin disability.  Jandreau, supra.  Also, while the Veteran's August 1972 separation examination did not identify the existence of a skin disability, this report appears incomplete as it does not indicate whether a clinical examination of the Veteran's skin was normal or abnormal.  The record also does not include a self-report of medical history, completed at the Veteran's separation from service, wherein he may have identified the existence, or having previously had, skin problems.  

As discussed above, the Veteran has stated that he developed a skin condition while on active duty and has submitted a credible statement from his ex-wife which supports his assertions.  Moreover, in November 1988 - seventeen years before filing his claim - he reported that his skin disorder had developed when he was 20 years old.  [While acknowledging that the Veteran separated from service ten days before his 20th birthday, the Board finds that the Veteran's statement to his health care provider is not inconsistent with his claim of developing a skin disorder during service.]  As a result, the Board finds that the second Shedden element [medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury] has been met.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Post-service treatment records document that the Veteran has received ongoing treatment for his hidradenitis suppurativa.  Specifically, a November 1988 VA treatment record reports that the Veteran underwent incision and drainage in 1976 and 1983.  An August 2000 VA treatment record notes that the Veteran's hidradenitis suppurativa is a chronic disability.  In addition, the Veteran has submitted an internet article which states that hidradenitis suppurativa is a "recurrent disease."  The first Shedden element [competent and credible evidence of a current disability] has been met.  

When viewed as a whole and in resolving all reasonable doubt in the Veteran's favor, the Board finds that competent and credible evidence of record illustrates continuity of symptomatology starting in service and continuing thereafter.  As a layperson, the Veteran is competent to identify the existence of his skin disability and the continuing symptoms he has experienced.  Jandreau, supra.  Continuity of symptomatology is therefore established.  The third Shedden element [competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability] has been met.  As such, the Board finds that the evidence of record supports a grant of service connection for hidradenitis suppurativa.  

ORDER

Entitlement to service connection for hidradenitis suppurativa is granted. 


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


